DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 10, and 11 are pending where claims 1-7, 10, and 11 were previously presented and claims 8 and 9 were cancelled.

Specification
The applicant amended the Title; in view of the amendment, the respective objection to the specification have been withdrawn.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4 recites the limitation "the predecessor length" and “the successor length” in the body of the claim.  The Examiner notes that claim 4 depends upon claim 1 and also that claim 2 is the first claim to discuss “a predecessor length” and “a successor length”.  For purposes of compact prosecution, since claim 4 is structured similarly to claim 2, the Examiner is construing “the predecessor length” and “the successor length” as “a predecessor length” and “a successor length”.
Claims 5 and 6 inherit the same deficiencies as claim 4 and are objected to for similar reasons as discussed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 1, 7, and 10 were amended including the last two limitations that relate to the “repeat the calculation” limitation and the “wherein the outputter code causes” limitation as shown in claim 1 which recite that the shifting is based on the head or end positions of the middle line and comparing those the upper/lower limits.  These limitations seems similar to the flowchart discussed in Figure 4 and corresponding paragraphs [0075]-[0076] that discuss the comparison steps and either repeat processing or output no pattern is found.  A review of Figure 4 and 
The independent claims 1, 7, and 10 also recite steps p and q where p decreases upper limit to end position of middle line and q increases lower limit to head position of middle line.  However, a review of Figure 4 at elements 411 and 412 and corresponding paragraphs 72 and 73 and 67 that the lower limit is updated to the end position and the upper limit is decreased to the head position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (Evolution of a binary search implementation for line-sorted text files (from IDS) in view of Berg et al [US 7,895,167].
With regard to claim 1, Szabo teaches a search device comprising: a storage medium recording a text file that includes an array of a plurality of lines sorted in an order of keys, middle of the keys being included in each of the plurality of lines, each of the lines including a newline placed at an end of the line (see page 1, paragraphs 3 and 4; the reference discloses a system that utilizes line-sorted text files with keys/timestamps where the lines are separated by ‘\n’);
said computer program code including: initializer code configured to cause at least one of said at least one processor to set a head position and an end position of the text file to a lower limit and an upper limit of a search range (see bottom of page 1 in the “Understanding bisection and binary search” section; the function can include optional arguments for setting the beginning and end positions of the text file);
calculator code configured to cause at least one of said at least one processor to make calculation of a middle position between the lower limit and the upper limit (see page 3, bottom half with the code; during the while loop, the system determines the middle position between the lower limit and upper limit);

and controller code configured to cause at least one of said at least one processor to: (p) decrease the upper limit to an end position of the middle line when the key included in the acquired middle line is greater than the received pattern; (q) increase the lower limit to a head position of the middle line when the key included in the acquired middle line is less than the received pattern (see page 3, bottom section related to the hi = mid or lo = mid +1; the system can determine that the middle line’s key is greater than the input key’s value then the upper limit is decreased; otherwise, the lower limit is increased).
Szabo does not appear to explicitly teach a receiver computer input device configured to receive a pattern for performing a search; at least one memory configured to store computer program code; at least one processor configured to read said computer program code and operate as instructed by said computer program code, outputter code configured to cause at least one of said at least one processor to output, when a key included in the acquired middle line matches the received pattern, the acquired middle line as a result of the search; and repeat the calculation by the 
Berg teaches a receiver computer input device configured to receive a pattern for performing a search (see col 12, lines 19-23 and col 16, lines 24-34; the system can have an input device to allow for input of a pattern to search for); 
at least one memory configured to store computer program code; at least one processor configured to read said computer program code and operate as instructed by said computer program code (see col 4, lines 34-50; hardware devices that include software code that is stored and executed by a processor can be used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the binary search of text files of Szabo by utilizing a computer system to implement the features and allow for actual searching and retrieval versus only inserts as taught by Berg in order to allow the system to not only store/update the log record system but also to be able to find and read particular data so that users of the system can review particular entries if the exist.
Szabo in view of Berg teach outputter code configured to cause at least one of said at least one processor to output, when a key included in the acquired middle line matches the received pattern, the acquired middle line as a result of the search (see 
and repeat the calculation by the calculator and the acquisition when the end position of the middle line shifted towards the head position of the middle line, from the upper limit by a length of one newline remains greater than the lower limit (see Szabo, page 3, the while condition and respective code body; see Berg, col 16, lines 51-61; the system can compare the upper and lower limits and has means to take into account the trailing newline for comparison purposes), 
wherein the outputter code causes at least one of said at least one processor to output, if the end position of the middle line shifted towards the head position of the middle line, from the upper limit by the length of one newline is less than the lower limit, a result of the search to an effect that a line matching the received pattern is not found (see Szabo, page 3, while condition and code body; see Berg, col 16, lines 51-61; the system can search for a full match where the upper and lower limits can be compared and will return results when a match is found or provide some indication that no match is found).

With regard to claims 7 and 10, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claim 11, Szabo in view of Berg teach wherein the program is configured to: be loaded into a memory included in the computer; and be executed by a 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 4 recite particular processes for determining the line that differ from the prior art of record.  As seen from the 35 USC 103 rejections, the prior art references can move back from the middle position to find the start of the record that starts before the middle and ends after it; however, the usage of the two variables to acquire information that is then parsed to determine a record does not appear to be taught. 

Response to Arguments
Applicant’s arguments (see the first paragraph on page 9 through the last paragraph on page 10) with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The respective 35 USC 112 rejections of the claims have been withdrawn.  
The amendments changed the scope of the independent claims in a manner that allows the previously identified prior art references to be applicable and thus a 35 USC 103 rejection is pending.  Further, the amendments appear to recite new limitations that are also not fully supported by applicant’s specification so new 35 USC 112 rejections are pending too.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.